 



Exhibit 10.3
EXECUTION COPY      
PLEDGE AGREEMENT
dated as of
October 24, 2007,
among
DEX MEDIA, INC.
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent



--------------------------------------------------------------------------------



 



         
TABLE OF CONTENTS
            Page
ARTICLE I
       
 
       
Definitions
       
 
       
SECTION 1.01.   Credit Agreement
    1  
SECTION 1.02.   Other Defined Terms
    1  
 
       
ARTICLE II
       
 
       
Pledge of Securities
       
 
       
SECTION 2.01.   Pledge
    2  
SECTION 2.02.   Delivery of the Pledged Collateral
    3  
SECTION 2.03.   Representations, Warranties and Covenants
    3  
SECTION 2.04.   Registration in Nominee Name; Denominations
    4  
SECTION 2.05.   Voting Rights: Dividends and Interest, etc.
    4  
 
       
ARTICLE III
       
 
       
Remedies
       
 
       
SECTION 3.01.   Remedies upon Default
    5  
SECTION 3.02.   Application of Proceeds
    6  
SECTION 3.03.   Securities Act, etc.
    7  
SECTION 3.04.   Registration, etc.
    7  
 
       
ARTICLE IV
       
 
       
Miscellaneous
       
 
       
SECTION 4.01.   Notices
    8  
SECTION 4.02.   Security Interest Absolute
    8  
SECTION 4.03.   Survival of Agreement
    8  
SECTION 4.04.   Binding Effect: Several Agreement
    8  
SECTION 4.05.   Successors and Assigns
    8  
SECTION 4.06.   Collateral Agents Fees and Expenses; Indemnification
    9  
SECTION 4.07.   Collateral Agent Appointed Attorney-in-Fact
    9  
SECTION 4.08.   GOVERNING LAW
    10  
SECTION 4.09.   Waivers; Amendment
    10  
SECTION 4.10.   WAIVER OF JURY TRIAL
    10  

i



--------------------------------------------------------------------------------



 



 

              Page
SECTION 4.11.   Severability
    10  
SECTION 4.12.   Counterparts
    11  
SECTION 4.13.   Headings
    11  
SECTION 4.14.   Jurisdiction; Consent to Service of Process
    11  
SECTION 4.15.   Non-Recourse Obligation
    11  
SECTION 4.16.   Execution of Financing Statements
    11  

ii



--------------------------------------------------------------------------------



 



 

     PLEDGE AGREEMENT dated as of October 24, 2007, (this “Agreement”), among
DEX MEDIA, INC., a Delaware corporation (“Parent”) and JPMORGAN CHASE BANK,
N.A., as Collateral Agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined below).
          Reference is made to the Credit Agreement dated as of October 24, 2007
(as amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among Parent, Dex Media
East, Inc. (“Holdings”), Dex Media East LLC (the “Borrower”), the Lenders from
time to time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent (in either or both such capacities,
the “Agent”). The Lenders have agreed to extend credit to the Borrower subject
to the terms and conditions set forth in the Credit Agreement, and the Parent
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement. Accordingly, the parties hereto agree as
follows:
ARTICLE I
Definitions
     SECTION 1.01.   Credit Agreement. (a)  Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement. All terms defined in the New York UCC (as defined herein) and
not defined in this Agreement have the meanings specified therein.
          (b) The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.
     SECTION 1.02.   Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Additional Obligations” means the due and punctual payment and
performance of all the obligations of the Parent and each Loan Party (other than
the Borrower) under or pursuant to this Agreement and each of the other Loan
Documents.
          “Borrower Obligations” means the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to any Secured Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Secured Parties that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.



--------------------------------------------------------------------------------



 



 

  2
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person of whatever
nature, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any of the foregoing.
          “Federal Securities Laws” has the meaning assigned to such term in
Section 3.03.
          “New York UCC” means the Uniform Commercial Code as from time to time
in effect in the State of New York.
          “Obligations” means (a) the Borrower Obligations and (b) the
Additional Obligations.
          “Pledged Collateral” has the meaning assigned to such term in
Section 2.01.
          “Pledged Stock” has the meaning assigned to such term in Section 2.01.
          “Proceeds” has the meaning specified in Section 9-102 of the New York
UCC.
          “Reimbursement Obligation” means the obligation of the Borrower to
reimburse the Issuing Bank pursuant to Section 2.05(e) of the Credit Agreement.
          “Secured Parties” means collectively, (a) the Administrative Agent,
(b) the Collateral Agent, (c) the Lenders and any Affiliate of any Lender to
which Borrower Obligations or Guarantor Obligations, as applicable, are owed,
(d) the Issuing Bank, (e) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document or the holder of any other
Obligations, (f) any Secured Swap Provider to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed and (g) the successors and
assigns of each of the foregoing.
          “Secured Swap Provider” means a Person with whom the Borrower has
entered into a Specified Swap Agreement arranged by any Lender or any Affiliate
of a Lender and any assignee thereof which is a Lender or Affiliate of a Lender.
          “Specified Swap Agreement” means any Swap Agreement entered into by
Borrower or any of its Subsidiaries provided or arranged by any Person who was a
Lender or an Affiliate of a Lender at the time such Swap Agreement was entered
into.
ARTICLE II
Pledge of Securities
     SECTION 2.01.   Pledge. As security for the payment or performance, as the
case may be, in full of the Obligations, the Parent hereby assigns and pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in all of
the Parent’s right, title and interest in, to and under (a) the shares of
capital stock of Holdings owned by it and listed on Schedule I and any other
Equity Interests of Holdings obtained in the future by the Parent and the
certificates representing all such Equity Interests (the “Pledged Stock”);
provided that the Pledged Stock shall (i) not include to the extent applicable
law requires that Holdings issue directors’ qualifying shares, such qualifying
shares and (ii) subject to clause (i), include all the Equity Interests of the
surviving entity of any merger of Holdings and the Borrower permitted under the
Credit Agreement and (b) subject to



--------------------------------------------------------------------------------



 



3

Section 2.05, all Proceeds of any of the foregoing (the items referred to in
clauses (a) and (b) above being collectively referred to as the “Pledged
Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.
     SECTION 2.02.   Delivery of the Pledged Collateral. (a)  To the extent not
previously delivered, the Parent agrees promptly to deliver or cause to be
delivered to the Collateral Agent any and all Pledged Stock. Without limiting
the foregoing, concurrently with any merger of Holdings and the Borrower
permitted under the Credit Agreement, the Parent shall deliver to the Collateral
Agent certificates representing all of the Equity Interests of the surviving
entity of such merger required to be pledged hereunder.
          (b) Upon delivery to the Collateral Agent, to the extent not
previously delivered, (i) any Pledged Stock shall be accompanied by stock powers
duly executed in blank or other instruments of transfer satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent may reasonably request and (ii) all other property composing part of the
Pledged Collateral shall be accompanied by proper instruments of assignment duly
executed by the Parent and such other instruments or documents as the Collateral
Agent may reasonably request. Each delivery of Pledged Stock shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule I and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Stock. Each schedule so delivered shall supplement any prior
schedules so delivered.
     SECTION 2.03.   Representations, Warranties and Covenants. The Parent
represents, warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:
          (a) Schedule I correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of Holdings represented
by such Pledged Stock and includes all Equity Interests of Holdings owned by it,
and at all times, the Pledged Stock shall represent 100% of the Equity Interests
of Holdings owned, directly or indirectly, beneficially or of record, by the
Parent;
          (b) the Pledged Stock has been duly and validly issued by Holdings and
is fully paid and nonassessable;
          (c) except for the security interests granted hereunder, the Parent
(i) is the owner, beneficially and of record, of the Pledged Stock indicated on
Schedule I, (ii) holds the same free and clear of all Liens, other than Liens
created by this Agreement and Permitted Encumbrances, (iii) will make no
assignment, pledge, hypothecation, sale, disposition or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens created by this Agreement and Permitted
Encumbrances and (iv) will defend its title or interest hereto or therein
against any and all Liens (other than Liens created by this Agreement and
Permitted Encumbrances), however arising, of all Persons;
          (d) except for restrictions and limitations imposed by the Loan
Documents or securities laws generally, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or



--------------------------------------------------------------------------------



 



4

disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;
          (e) the Parent has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
          (f) no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);
          (g) by virtue of the execution and delivery by the Parent of this
Agreement, when any Pledged Stock is delivered to the Collateral Agent in
accordance with this Agreement (or maintained by the Collateral Agent in the
case of Pledged Stock previously delivered), the Collateral Agent will obtain a
valid and perfected first priority lien upon and security interest in such
Pledged Stock as security for the payment and performance of the Obligations;
and
          (h) the pledge effected hereby is effective to vest in the Collateral
Agent, for the ratable benefit of the Secured Parties, the rights of the
Collateral Agent in the Pledged Collateral as set forth herein.
     SECTION 2.04.   Registration in Nominee Name; Denominations. The Collateral
Agent, on behalf of the Secured Parties, shall have the right at any time
following the occurrence and during the continuance of an Event of Default (in
its sole and absolute discretion) to hold the Pledged Stock in its own name as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of the
Parent, endorsed or assigned in blank or in favor of the Collateral Agent. The
Parent will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Stock registered in the
name of the Parent. The Collateral Agent shall at all times have the right to
exchange the certificates representing Pledged Stock for certificates of smaller
or larger denominations for any purpose consistent with this Agreement.
     SECTION 2.05.   Voting Rights: Dividends and Interest, etc.  (a)  So long
as no Event of Default shall have occurred and be continuing:
     (i) The Parent shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Stock or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents: provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Stock, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.
     (ii) The Collateral Agent shall execute and deliver to the Parent, or cause
to be executed and delivered to the Parent, all such proxies, powers of attorney
and other instruments as the Parent may reasonably request for the purpose of
enabling the Parent to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.
     (iii) The Parent shall be entitled to receive and retain any and all
dividends and other distributions paid on or distributed in respect of the
Pledged Stock; provided that any noncash dividends or other distributions that
would constitute Pledged Stock,



--------------------------------------------------------------------------------



 



5

whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Stock or received in
exchange for Pledged Stock or any part thereof, or in redemption thereof, or as
a result of any merger, consolidation, acquisition or other exchange of assets
to which such issuer may be a party or otherwise, shall be and become part of
the Pledged Collateral, and, if received by the Parent, shall not be commingled
by the Parent with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent and shall be forthwith delivered to the Collateral Agent in the same form
as so received (with any necessary endorsement).
          (b) Upon the occurrence and during the continuance of an Event of
Default, all rights of the Parent to dividends or other distributions that the
Parent is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.05 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends or other distributions. All
dividends or other distributions received by the Parent contrary to the
provisions of this Section 2.05 shall be held in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of the Parent
and shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement). Any and all money and other property
paid over to or received by the Collateral Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 3.02. After
all Events of Default have been cured or waived and the Borrower has delivered
to the Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to the Parent (without interest) all dividends or other
distributions that the Parent would otherwise be permitted to retain pursuant to
the terms of paragraph (a)(iii) of this Section 2.05 and that remain in such
account.
          (c) Upon the occurrence and during the continuance of an Event of
Default, all rights of the Parent to exercise the voting and consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.05, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.05, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Parent to exercise such rights.
After all Events of Default have been cured or waived and the Borrower has
delivered to the Collateral Agent a certificate to that effect, the Parent will
have the right to exercise the voting and consensual rights and powers that the
Parent would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.
ARTICLE III
Remedies
     SECTION 3.01.   Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Parent agrees to deliver each item of
Pledged Collateral to the Collateral Agent on demand. Without limiting the
generality of the foregoing, the Parent agrees that the Collateral Agent shall
have the right, subject to the mandatory requirements of applicable law, to sell
or otherwise dispose of all or any part of the Pledged Collateral at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Pledged Collateral for their own account for investment and not
with a



--------------------------------------------------------------------------------



 



6

view to the distribution or sale thereof, and upon consummation of any such sale
of Pledged Collateral the Collateral Agent shall have the right to assign,
transfer and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of the Parent, and the
Parent hereby waives and releases (to the extent permitted by law) all rights of
redemption, stay, valuation and appraisal that the Parent now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.
          The Collateral Agent shall give 10 days’ written notice (which the
Parent agrees is reasonable notice within the meaning of Section 9-61l of the
New York UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Pledged Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Pledged
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the Pledged
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Pledged Collateral if it shall determine not to do so, regardless of
the fact that notice of sale of such Pledged Collateral shall have been given.
The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Pledged Collateral is made on credit or for
future delivery, the Pledged Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Pledged Collateral
so sold and, in case of any such failure, such Pledged Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Section 3.01, any Secured Party may bid for
or purchase for cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of the Parent (all said
rights being also hereby waived and released to the extent permitted by law),
the Pledged Collateral or any part thereof offered for sale and such Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to the Parent therefor. For
purposes hereof, a written agreement to purchase the Pledged Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and the Parent shall
not be entitled to the return of the Pledged Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Collateral Agent shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at law or in equity to foreclose this Agreement and to sell the
Pledged Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 3.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions. It is expressly understood and agreed that the rights and
remedies of the Collateral Agent are subject to Section 4.15 hereof.
     SECTION 3.02.   Application of Proceeds. The Collateral Agent shall apply
the proceeds of any collection or sale of Pledged Collateral, as well as any
Pledged Collateral consisting of cash in accordance with Section 7 of the
Guarantee and Collateral Agreement.



--------------------------------------------------------------------------------



 



7

     SECTION 3.03.   Securities Act, etc.  In view of the position of the Parent
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. the Parent
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. The Parent recognizes that in light of such restrictions and limitations
the Collateral Agent may, with respect to any sale of the Pledged Collateral,
limit the purchasers to those who will agree, among other things, to acquire
such Pledged Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof. The Parent acknowledges and agrees
that in light of such restrictions and limitations, the Collateral Agent, when
exercising remedies on behalf of the Secured Parties after an Event of Default
has occurred and is continuing, (a) may proceed to make such a sale whether or
not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. The Parent acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 3.03 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.
     SECTION 3.04.   Registration, etc.  The Parent agrees that, upon the
occurrence and during the continuance of an Event of Default, if for any reason
the Collateral Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Collateral Agent, use its commercially reasonable efforts to take or to
cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral. The Parent further agrees to indemnify, defend and
hold harmless the Administrative Agent, the Collateral Agent, each other Secured
Party, any underwriter and their respective officers, directors, affiliates and
controlling persons from and against all loss, liability, expenses, costs of
counsel (including, without limitation, reasonable fees and expenses to the
Collateral Agent of legal counsel), and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to the Parent or the issuer of such Pledged
Collateral by the Collateral Agent or any other Secured Party expressly for use
therein. The Parent further agrees, upon such written request referred to above,
to use its commercially reasonable efforts to qualify, file or register, or
cause the issuer of such Pledged Collateral to qualify, file or register, any of
the Pledged Collateral under the Blue Sky or other securities laws of such
states as maybe requested by the Collateral Agent and keep effective, or cause
to be kept effective, all such qualifications, filings or registrations. The
Parent will bear all costs and expenses of carrying out its



--------------------------------------------------------------------------------



 



8

obligations under this Section 3.04. The Parent acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 3.04 and that such failure would not be adequately compensable in
damages, and therefore agrees that its agreements contained in this Section 3.04
may be specifically enforced.
ARTICLE IV
Miscellaneous
     SECTION 4.01.   Notices. All communications and notices to the Collateral
Agent and the Parent hereunder shall (except as otherwise expressly permitted
herein) be in writing and given as provided in Section 9.01 of the Credit
Agreement, or to such other address or telecopy number as specified by notice to
the Collateral Agent. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
     SECTION 4.02.   Security Interest Absolute. All rights of the Collateral
Agent hereunder, the security interest in the Pledged Collateral and all
obligations of the Parent hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the Parent
in respect of the Obligations or this Agreement.
     SECTION 4.03.   Survival of Agreement. All covenants, agreements,
representations and warranties made by the Parent in the Loan Documents and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.
     SECTION 4.04.   Binding Effect: Several Agreement. This Agreement shall
become effective as to the Parent when a counterpart hereof executed on behalf
of the Parent shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon the Parent and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of the Parent, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that the Parent shall
not have the right to assign or transfer its rights or obligations hereunder or
any interest herein or in the Pledged Collateral (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.
     SECTION 4.05.   Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such



--------------------------------------------------------------------------------



 



9

party; and all covenants, promises and agreements by or on behalf of the Parent
or the Collateral Agent that are contained in this Agreement shall bind and
inure to the benefit of their respective permitted successors and assigns.
     SECTION 4.06.   Collateral Agents Fees and Expenses; Indemnification.
(a)  The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement.
          (b) Without limitation of any indemnification obligations under the
other Loan Documents, the Parent jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees (as defined in Section 9.03 of the
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto,
or to the Pledged Collateral, whether or not any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 4.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 4.06 shall be payable on written demand therefor.
     SECTION 4.07.   Collateral Agent Appointed Attorney-in-Fact. The Parent
hereby appoints the Collateral Agent the attorney-in-fact of the Parent upon the
occurrence and during the continuance of an Event of Default, for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of the Parent, (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Pledged Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Pledged Collateral; (c) to
ask for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Pledged Collateral;
(d) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Pledged Collateral or to enforce any rights in
respect of any Pledged Collateral; (e) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Pledged Collateral; and (f) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Pledged
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Pledged Collateral for all purposes;
provided, that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Pledged Collateral or any part thereof or the moneys due or to become due in
respect



--------------------------------------------------------------------------------



 



10

thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to the
Parent for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.
     SECTION 4.08.   GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     SECTION 4.09.   Waivers; Amendment. (a)  No failure or delay by the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender in
exercising any right, power or remedy hereunder or under any other Loan Document
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights, powers or remedies that they would otherwise
have. No waiver of any provision of this Agreement or consent to any departure
by the Parent or any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 4.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on the Parent in any
case shall entitle the Parent to any other or further notice or demand in
similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Parent, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.
     SECTION 4.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.10.
     SECTION 4.11.   Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability in
such jurisdiction of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties hereto shall endeavor



--------------------------------------------------------------------------------



 



11

in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     SECTION 4.12.   Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which, when taken together,
shall constitute a single contract, and shall become effective as provided in
Section 4.04. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.
     SECTION 4.13.   Headings. Article and Section headings used herein are for
the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
     SECTION 4.14.   Jurisdiction; Consent to Service of Process. (a)  The
Parent hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and the
Collateral Agent hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Parent, or its properties, in the courts of any jurisdiction.
          (b) The Parent hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (a) of this Section 4.14. The Parent hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
     SECTION 4.15.   Non-Recourse Obligation. Notwithstanding any other
provision of this Agreement or any other Loan Document, it is expressly
understood and agreed that the Parent shall not be personally liable hereunder
and the Collateral Agent on behalf of itself and each Secured Party agrees to
look solely to the Pledged Collateral for satisfaction of the Parent’s
obligations hereunder.
     SECTION 4.16.   Execution of Financing Statements. Pursuant to
Section 9-509(b) of the Uniform Commercial Code as in effect in the State of New
York, the Parent authorizes the Collateral Agent to file financing statements
with respect to the Pledged Collateral owned by it without the signature of the
Parent in such form and in such filing offices as the Collateral Agent
reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement; provided, however, that the description
of collateral in such financing statements shall not include any property that
is not Pledged Collateral.



--------------------------------------------------------------------------------



 



12

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            DEX MEDIA, INC.
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Senior Vice President and Secretary        JPMORGAN CHASE BANK, N.A., as
Collateral Agent
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director     

 